DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 thatform the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-4, 6-7, 10-15, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Neuse et al. (US 2014/0019965 A1, hereinafter Neuse).
Regarding claim 1, Neuse teaches a method comprising: receiving data characterizing a plurality of virtual resources executing application code and deployed within a remote computing environment (fig. 1-5; par. 75; measurements from the data collection agents are recorded in raw units and stored. The measurements include ordinary utilization of raw physical resources (e.g. CPU, memory, disk, network) by each source physical and virtual machine (for a single machine, virtualization host or cluster or a plurality of machines, virtualization hosts or clusters) organized in small time periods for the long-term past… wherein par. 51-53; cloud based applications and resources are usually operated and managed by a set of virtual machines deployed across the set of host servers…), the remote computing environment providing a first configuration of computing resources for execution of the plurality of virtual resources (fig. 1-5, par. 77; the method extracts, transforms and stores virtual machine configurations (e.g., number of virtual CPUs and memory configured) for each source virtual machine for each day of the long-term past. A virtual machine configuration is stored with a date-time stamp only when the virtual machine's configuration changes…wherein, par. 51-53, 66; cloud based applications and resources are usually operated and managed by a set of virtual machines deployed across the set of host servers… The source cloud configuration is typically an existing cloud configuration for a cloud computing environment which is reconfigured and implemented as the destination cloud configuration 50…); monitoring, via an application programing interface of the remote computing environment, resource consumption information associated with the plurality of virtual resources (fig. 1-5, par. 82; the method determines, in portable units, the resource capacity of each source physical machine and source host, and the resource consumptions of each VM in the source configuration and the destination configuration in a set of regularized time blocks based on the measured utilizations and on the component scalability library of step 105. Step 104 also provides a set of planning percentile resource consumptions Q.sub.N(V,R) for all the VMs V and resources R along with a set of available capacities C.sub.A(H,R) for all the host servers…); determining, using a set of rules and the resource consumption information, a second configuration of computing resources for the plurality of virtual resources (fig. 1-5, par. 66; The source cloud configuration is typically an existing cloud configuration for a cloud computing environment which is reconfigured and implemented as the destination cloud configuration 50. The destination cloud configuration is provided by the novel infrastructure management system of the present disclosure according to a set of placement constraints 30, a set of right-sizing constraints 31 and according to differences between base set of workloads 41 and final set of workloads 51…wherein, par. 91; At step 107, a threshold score is determined. From FIG. 4, a placement score is related to a headroom between capacity and consumption…. Par. 73; CPU capacity headroom 95 is total VM consumption 96 subtracted from available capacity 94. For the objective function, CPU capacity headroom 95 is normalized by available resource capacity 94 to a scale of 0 (zero) to 1 (one); (C.sub.A-Q.sub.VM)/C.sub.A, is a metric for establishing a placement score…); and transmitting a request to the remote computing environment to provide the second configuration of computing resources for execution of the plurality of virtual resources (fig. 1-21, par. 95; step 114 is performed to implement the "right-sized" placement in the cloud configuration by reconfiguring the associated hosts, clusters and data centers to match the "right-sized" placement…wherein 9-11; The reconfiguration method further determines a new placement of the target set of virtual machines on the target set of hosts, the set of host resource capacities and the set of virtual machine resource consumptions and modifies the new placement to meet a set of right-sizing constraints…par. 88; The target configuration can be accepted as the existing configuration. Otherwise, additional hosts and VMs can be added or deleted….).
Regarding claim 2, Neuse teaches the method of claim 1, wherein the monitoring is performed while the remote computing environment is providing the first configuration of computing resources for execution of the plurality of virtual resources (fig. 1-21, par. 75-77; The measurements include ordinary utilization of raw physical resources (e.g. CPU, memory, disk, network) by each source physical and virtual machine (for a single machine, virtualization host or cluster or a plurality of machines, virtualization hosts or clusters) organized in small time periods for the long-term past… the method extracts, transforms and stores physical machine configurations (e.g., vendor, machine type and model number, processor type and speed) and physical resource configuration (e.g., number of processor cores, memory, storage and network IO capacities) for each source and existing target physical machine 
Regarding claim 3, Neuse teaches the method of claim 1, wherein the second configuration of computing resources includes changing an allocation of the computing resources relative to the first configuration of computing resources (fig. 1-21, par. 84-88; a target configuration is confirmed at step 106 and any threshold constraints, placement constraints, VM right-sizing, host right-sizing and cluster sizing constraints are recorded for use during the remainder of reconfiguration process 100. The target configuration can be accepted as the existing configuration. Otherwise, additional hosts and VMs can be added or deleted. If additional hosts and VMs are added, then a scalability model is identified for the additional hosts and VMs using the set of host templates and a set of VM templates from the component scalability library…).  
Regarding claim 4, Neuse teaches the method of claim 1, wherein the second configuration of computing resources includes modifying a type of resource utilized within the remote computing environment relative to the first configuration of computing resources (fig. 1-21, par. 84-88; a target configuration is confirmed at step 106 and any threshold constraints, placement constraints, VM right-sizing, host right-sizing and cluster sizing constraints are 
Regarding claim 6, Neuse teaches the method of claim 1, wherein the determining includes determining a type of remote computing environment as a test environment, a staging environment, and/or a production environment (fig. 1-21; par. 11, 95; a score is determined for the "right-sized" configuration. If the score is less than the threshold score… par. 3, 56; In a cloud computing environment, appropriate assignment of virtual machines to hosts and configuration of virtual machines, hosts, resource pools and computer clusters 
Regarding claim 7, Neuse teaches the method of claim 1, wherein the set of rules includes a condition and an action to be provided in response to the condition evaluating as true (par. 88; Cluster sizing constraints can be checked at this step or preferably at step 107 to determine if host(s) need to be deleted and their existing VMs orphaned for placement onto other hosts… par. 93; Step 108 finds a placement that is "good enough" to meet the threshold score and reports the "good enough" placement. During the placement process, only candidate placements that satisfy all placement constraints are considered…  par. 91; At step 107, a threshold score is determined. From FIG. 4, a placement score is related to a headroom between capacity and consumption…. Par. 73; CPU capacity headroom 95 is total VM consumption 96 subtracted from available capacity 94. For the objective function, CPU capacity headroom 95 is normalized by available resource capacity 94 to a scale of 0 (zero) to 1 (one); (C.sub.A-Q.sub.VM)/C.sub.A, is a metric for establishing a placement score…).  
Regarding claim 10, Neuse teaches the method of claim 1, wherein the plurality of virtual resources includes virtual machines, storage accounts, web applications, databases, and/or virtual networks (fig. 1-21, par. 2, 51-53; In a virtualization environment, each host in a computer cluster provides a set of physical resources such as CPUs, memory, disks and network interface cards (NICS) and runs a virtual machine monitor (VMM) that emulates a set of virtual machines. Each virtual machine is configured with a set of virtual resources such as virtual CPUs (VCPUs) and memory…).  
Regarding claim 11, Neuse teaches the method of claim 1, wherein the remote computing environment includes an infrastructure as a service platform configured to provide application programming interfaces and supporting pools of hypervisors including virtual machines, the application programming interfaces enabling provision of processing, storage, and/or networks to support operating systems and/or applications (fig. 1-21, par. 2; A cloud computing environment provides a set of services through use of one or more data centers accessible by a set of clients usually via a network such as the Internet. A data center includes a collection of computer clusters, storage subsystems and other components connected by a computer network… par. 53; wherein each host server can host multiple virtual machines (VMs) and includes a virtual machine monitor (VMM) that manages the local resources of the host server an installs new virtual machines. A virtual machine can be moved from one host server to another host server as a complete computing unit, having a guest operating system and a specified set of resource requirements managed by the VMM such as processor consumption requirements (measured in virtual processing units known as VCPUs), memory consumption requirements, network .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuse et al. (US 2014/0019965 A1, hereinafter Neuse) in view of Bakman et al. (US 8,738,972 B1, hereinafter Bakman).
Regarding claim 5, Neuse does not teach transmitting an alert indicating an over-utilization of the computing resources by the plurality of virtual resources.  However, Bakman teaches transmitting an alert indicating an over-utilization of the computing resources by the plurality of virtual resources (fig. 1-5, col. 12, lines 7-42; The capacity manager may interface with one or more VM managers and/or one or more monitoring systems 590 to receive a plurality of events related to monitoring resource usage in the ; fig. 1-5, col. 1-3, 12, lines 7-42).

Claims 8, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuse et al. (US 2014/0019965 A1, hereinafter Neuse) in view of Guniguntala et al. (US 2020/0404051 A1, hereinafter Guniguntala).
Regarding claim 8, Neuse teaches the method of claim 1, wherein the resource consumption information includes utilization information, resource information; the utilization information characterizing an amount of resources utilized by the plurality of virtual resources; the resource information characterizing a value of a characteristic of the first configuration of computing resources provided by the remote computing environment (fig. 1-21, par. 7; The infrastructure management system transforms the resource utilization data into the set of virtual machine resource consumptions, determines the set of host resource capacities based on the source configuration and estimates a guest operating system overhead consumption for the set of virtual machine configurations… par. 53, 73; each VM raw consumption is the raw consumption of CPU resources by a VM excluding guest OS overhead and represented in portable units… par. 79; For resource consumption, the component scalability model library provides a pre-computed resource consumption lookup table that maps a given physical machine configuration and a measured resource utilization directly to a pre-calculated resource consumption in portable units…wherein, par. 7; The infrastructure management system transforms the resource utilization data into the set of virtual machine resource consumptions…).
However, Neuse does not explicitly teach cost information; and the cost information characterizing a cost per unit of a resource.
Guniguntala teaches cost information; and the cost information characterizing a cost per unit of a resource (fig. 1-8, par. 106; Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resource…wherein, cost (e.g. on a per instance basis) …). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neuse to utilize cost information for resource consumption as taught by Guniguntala because it would enhance the teaching of Neuse with improving performance of one more application component of the application component group without detracting from performance of remaining components of the application component group (Guniguntala; fig. 1-8, par. 23-37, 100-106, 120).



Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Neuse et al. (US 2014/0019965 A1, hereinafter Neuse) in view of Guniguntala et al. (US 2020/0404051 A1, hereinafter Guniguntala), and further view of Pannem et al. (US 2016/0162315 A1, hereinafter Pannem). 
Regarding claim 9, Neuse does not teach wherein the determining includes determining a ratio of cost versus utilization for the first configuration. wherein the determining includes determining a ratio of cost versus utilization for the first configuration (fig. 1-7, par. 38, 60; The cost can be allocated as a ratio of the parameter of usage for a particular VM to the total parameter of usage of the disk. … ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neuse to utilize ratio for cost based on resource usage as taught by Pannem because it would enhance the teaching of Neuse with saving disk space, linked clones can also help in fast provisioning (Pannem; fig. 1-7, par. 1-3, 18, 38, 60).

Claim 12 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim (fig. 1-21, par. 5, 51-53; processor coupled to memory…(e.g. at least one data processor; and memory storing instructions, which when executed by the at least one data processor cause the at least one data processor)).
Claim 13 contains the limitations of claim 2 and is analyzed as previously discussed with respect to that claim.
Claim 14 contains the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Claim 15 contains the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Claim 16 contains the limitations of claim 5 and is analyzed as previously discussed with respect to that claim.
Claim 17 contains the limitations of claim 6 and is analyzed as previously discussed with respect to that claim.
Claim 18 contains the limitations of claim 7 and is analyzed as previously discussed with respect to that claim.
Claim 19 contains the limitations of claim 8 and is analyzed as previously discussed with respect to that claim.
Claim 20 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim (fig. 1-21, par. 45-46, media… (e.g. a non-transitory computer readable medium)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        09/09/2021